       Case 2:20-cv-01269-JTM-JCW Document 1 Filed 04/23/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

LEONARD BOOKER,                                 ) Case No.:
                                                )
               Plaintiff,                       )
       vs.                                      )
                                                ) COMPLAINT
ALLY FINANCIAL, INC.                            )
                                                )
               Defendant.                       )
                                                )



       Plaintiff, Leonard Booker, (hereinafter “Plaintiff”) alleges:

                                 PRELIMINARY STATEMENT


1.     This is an action for damages arising from Defendant’s violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq., (hereinafter “TCPA”).


                                 JURSIDICTION AND VENUE

2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and § 1367.

3.     Venue is proper in this district under 28 U.S.C. § 1391(b).

                                             PARTIES


4.     Plaintiff is a natural person, who at all relevant times has resided in the City of Westwego,

Jefferson Parish, Louisiana.


5.     Defendant conducts business within the State of Louisiana with its corporate mailing

address as 500 Woodward Ave., Detroit, Michigan 48226.
          Case 2:20-cv-01269-JTM-JCW Document 1 Filed 04/23/20 Page 2 of 6



                                     FACTUAL STATEMENT


6.        Between April 26, 2017 and June 21, 2017, in an attempt to collect an alleged debt owed

by Plaintiff’s mother, Defendant placed a total of at least twenty-four (24) telephone calls to

Plaintiff’s cellular phone number (504) xxx-9631.


7.        When Plaintiff would answer the calls, he would hear a prolonged delay indicating an auto

dialer was used.


8.        Upon information and belief, Plaintiff has never provided consent, in any form, that would

permit Defendant to place phone calls to his cellular phone, or any other device, which utilize an

automated dialer system or that contain pre-recorded messages.


9.        On or about May 3, 2017, Plaintiff explicitly told Defendant to stop calling on his cell

phone, as his mother could not be reached on Plaintiff’s cellular phone number.


10.       Despite this, Defendant repeatedly made calls to Plaintiff’s cellular phone


11.       Upon information and belief, all calls placed by Defendant, to Plaintiff, were done

utilizing an automated dialer system, as same is defined by the TCPA.


12.       Defendant was knowledgeable of the fact that the calls were being placed to a cellular

device.


13.       Upon information and belief, Defendant was knowledgeable that all calls placed were

done utilizing an automated dialer system.




                                                   2
        Case 2:20-cv-01269-JTM-JCW Document 1 Filed 04/23/20 Page 3 of 6



14.    As a result of the continuous calls to Plaintiff, Defendant violated Plaintiff’s privacy

rights. Further, the continuous calls to Plaintiff were abusive in nature, and would often leave

Plaintiff checking his phone frequently, wasting valuable time and draining Plaintiff’s battery.


                                 COUNT I
         VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227

15.    Plaintiff repeats and re-alleges the allegations contained in the above paragraphs and

incorporates them as if set forth specifically herein.

16.    Plaintiff never provided consent to receive calls from Defendant, and even revoked consent

on at least one occasion. Furthermore, Plaintiff was not owner of the debt. Despite this, Defendant

continued making auto dialed calls to Plaintiff’s cellular phone.


17.    Plaintiff has been damaged and is entitled to relief.


       WHEREFORE, Plaintiff seeks statutory damages, treble damages, costs, interest, and such

other and further relief as may be just and proper.


                                  COUNT II
               INVASION OF PRIVACY—INTRUSION UPON SECLUSION

18.    Plaintiff repeats and re-alleges the allegations contained in the above paragraphs and

incorporates them as if set forth specifically herein.

19.    Defendant’s outrageous, abusive, and undignified acts as described herein constituted

intrusion upon Plaintiff’s seclusion.

20.    Defendant intruded upon the solitude or seclusion, private affairs or concerns of Plaintiff.

21.    The intrusion was substantial, and of a kind that would be highly offensive to an ordinary

reasonable person.




                                                  3
        Case 2:20-cv-01269-JTM-JCW Document 1 Filed 04/23/20 Page 4 of 6



22.    The intrusion caused Plaintiff to sustain injury, damage, loss or harm in the form of

emotional distress mentioned above.

23.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff suffered

damages in an amount to be determined by proof and a finder of fact at trial.

24.    Defendant acted with oppression, fraud, and/or malice, thereby entitling Plaintiff to

punitive damages in an amount according to proof and a finder of fact at trial.

       WHEREFORE, Plaintiff seeks actual damages, punitive damages, costs, interest, and such

other and further relief as may be just and proper.


                                  COUNT III
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

25.    Plaintiff repeats and re-alleges the allegations contained in the paragraphs above and

incorporates them as if set forth specifically herein.

26.    Defendant’s outrageous, abusive and intrusive acts as described herein constituted

negligence.

27.    Defendant negligently inflicted emotional distress.

28.    Defendant breached a duty imposed and failed to exercise ordinary care.

29.    Defendant owed Plaintiff a duty to refrain from unlawful debt collections, unlawful

telephone conduct, and a duty to abide by the Telephone Consumer Protection Act.

30.    The breach of such duty proximately caused injury to Plaintiff.

31.    The injury resulted from an occurrence the nature of which these statutes and rights were

designed to protect Plaintiff from.

32.    Plaintiff is a member of the class of persons the statutes were designed to protect.

33.    Defendant’s conduct, as described herein, was wrongful conduct in that the Defendants

conducted their business in an abusive, oppressive, and harassing manner.


                                                  4
          Case 2:20-cv-01269-JTM-JCW Document 1 Filed 04/23/20 Page 5 of 6



34.       Further, Defendant negligently trained, supervised, and retained, its employees and

agents.

35.       Defendant’s wrongful conduct as described herein actually and proximately caused the

Plaintiff severe and serious emotional distress in that the Defendants wrongful conduct has

caused harm as described above.

36.       It is clearly foreseeable that Defendant’s actions as described herein could cause harm,

including severe and serious emotional distress

37.       As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has suffered

damages in an amount to be determined at trial. Defendant’s wrongful conduct as described

herein actually and proximately caused the Plaintiff’s harm as noted above.

38.       Defendant acted with oppression, and/or malice, thereby entitling Plaintiff to punitive

damages in an amount to be determined at trial. Defendant acted in a despicable manner and with

a conscious disregard to the rights of Plaintiff.

          WHEREFORE, Plaintiff seeks actual damages, punitive damages, costs, interest, and such

other and further relief as may be just and proper.


                                         COUNT IV
                             NEGLIGENT TRAINING AND SUPERVISION

39.       Plaintiff repeats and re-alleges the allegations contained in the paragraphs above and

incorporates them as if set forth specifically herein.

40.       Defendant negligently trained and supervised their employees and agents as to the

performance of their job duties and as a result of such negligent instruction and supervision, the

employees/agents while carrying out their job duties caused injury and damage to Plaintiff.

41.       As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has suffered

damages in an amount to be determined at trial.


                                                    5
         Case 2:20-cv-01269-JTM-JCW Document 1 Filed 04/23/20 Page 6 of 6



42.      Defendant acted with oppression, and/or malice, thereby entitling Plaintiff to punitive

damages in an amount to be determined at trial. Defendant acted in a despicable manner and

acted with a conscious disregard to the rights of Plaintiff.

         WHEREFORE, Plaintiff seeks actual damages, punitive damages, costs, interest, and such

other and further relief as may be just and proper.



      Dated:    April 23, 2020



                                               /s/ Marc R. Michaud
                                               Marc R. Michaud, Esq. (La. Bar. 28962)
                                               Sandler Michaud, LLC
                                               1050 S. Jefferson Davis Pkwy., Ste. 219
                                               New Orleans, LA 70125
                                               (P) (504) 291-8300
                                               marc@smnola.com
                                               Attorney for Plaintiff




                                                  6
